Citation Nr: 0935804	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-29 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a left eye injury.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
grinding teeth, to include temporomandibular joint syndrome 
(TMJ).  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for bilateral foot 
pain.  

6.  Entitlement to an increased evaluation for tinea 
versicolor, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased evaluation for residuals of a 
fracture of the right clavicle and post-traumatic arthritis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in St. Petersburg, Florida.  

The Veteran appeared at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in September 2008.  
A transcript of the hearing is of record.  

The issues of increased evaluations for tinea versicolor and 
residuals of a fracture of the right clavicle with post-
traumatic arthritis as well as the issues of service 
connection for hearing loss, tinnitus, and a bilateral foot 
disorder, are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a left 
eye injury and grinding of the teeth in an April 2004 rating 
determination.  The Veteran was notified of these 
determinations in May 2004 and did not appeal within the 
proscribed time period; thus the decisions became final.  

2.  Evidence received since the denials of service connection 
for residuals of a left eye injury and teeth grinding in May 
2004 does not raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's April 2004 rating determination denying service 
connection for residuals of a left eye injury and teeth 
grinding is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence sufficient to reopen the claims 
of entitlement to service connection for residuals of a left 
eye injury and teeth grinding has not been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the issues of whether new and material evidence has been 
received to reopen the claims of service connection for 
residuals of a left eye injury and teeth grinding, the Court 
has held that the VCAA notice in a new and material evidence 
claim must include (with some degree of specificity) notice 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a June 2005 letter, the RO informed the Veteran that he 
had been previously denied service connection for residuals 
of a left eye injury and teeth grinding (claimed as TMJ).  
The RO notified the Veteran that he had previously been 
denied service connection for residuals of a left eye injury 
on the basis that although he did have removal of a metallic 
foreign body in the central cornea of the left eye, no 
chronic disability of the eye was shown during the remainder 
of his service, at the time of separation, or on VA 
examination.  With regard to teeth grinding, the RO noted 
that the evidence had failed to show a disability for which 
compensation could be established.  The RO indicated that the 
appeal period for the May 2004 decision had expired and that 
the decisions were now final.  The RO stated that in order 
for the Veteran to reopen this claim, new and material 
evidence was needed.  He was told that new and material 
evidence was evidence that raised a reasonable possibility of 
substantiating the claim.  

The courts have held that VCAA compliant notice must be 
provided prior to the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Such 
was the case here.  

VA has also complied with its duty to assist the Veteran in 
substantiating the claim.  It appears that all pertinent post 
service treatment records have been requested and that all 
available records have been obtained.

Because the claim has not been reopened, the Veteran is not 
entitled to a VA examination.  38 C.F.R. § 3.159(c)(4).


New and Material

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

At the time of the April 2004 rating determination, the RO 
denied service connection for residuals of a left eye injury 
noting that although the Veteran did have removal of metallic 
foreign body in the central cornea of the left eye in 
November 1982, no chronic injury, disease, or disability of 
the eye was shown during the remainder of his service, at 
separation, or at the time of the April 2004 VA examination.  

The RO observed that service treatment records revealed that 
the Veteran had removal of metallic foreign body from the 
central cornea of the left eye without difficulty on November 
23, 1982.  The Veteran sustained a moderately deep abrasion 
to which he was advised to apply sodium sulfacetamide 
ointment and a patch for 24 hours.  The remainder of the 
service treatment records were completely silent for any 
complaints, treatment, or diagnosis of any eye injury.  At 
the time of an October 1983 follow-up visit, it was noted 
that the Veteran had been treated for a metal particle in his 
eye for which the eye was now completely clear.  The RO also 
observed that at the time of the April 2004 VA examination, 
the Veteran reported a history of having a metallic foreign 
body in his eye in 1983, which was removed without problem.  
Corrected visual acuity was noted to be 20/20, bilaterally.  
The examiner found no associated ocular pathology related to 
history of foreign body in the right eye. 

Evidence received subsequent to the April 2004 rating 
determination, as it relates to the left eye, consists of the 
testimony of the Veteran at his September 2008 hearing.  At 
the hearing, the Veteran reported that while working as an 
aircraft mechanic, a co-worker of his hit something which 
caused the piece of metal that he was working on to break, 
with a piece of metal shooting into the Veteran's eye.  The 
Veteran stated that he was rushed to the emergency room and 
some medication was put in the eye to deaden it.  They pulled 
the piece of metal out and put a patch on his eye.  This 
occurred in 1983 or 1984.  The Veteran indicated that he went 
back for annual check ups while in service and was given new 
prescriptions as his eyes worsened.  He noted that his eyes 
had been hypersensitive to the light since service.  He also 
reported that if you splashed anything in his left eye it 
became unbearable.  He stated that there was no diagnosis for 
his left eye condition.  The Veteran further reported that he 
had had sensitive eyes since his discharge from service and 
that he actually had some discharge from his eye.  He stated 
that he had received no treatment for his left eye subsequent 
to service.  He also testified that he was found to have a 
normal eye at the time of his previous examination.  

The Veteran's reports of how he was treated in service for a 
left eye injury are cumulative of information that was 
available at the time of the previous denial, and, are thus, 
not new.  Moreover, there has been no competent medical 
evidence received demonstrating that the Veteran has a left 
eye disorder related to his period of service.  The Veteran, 
through his own testimony, indicated that there had been no 
diagnosis of a left eye disorder related to his period of 
service.  

Accordingly, the newly received evidence does not raise a 
reasonable possibility of substantiating the claim and is not 
new and material and the petition to reopen must be denied.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, but does not find the evidence 
to be so evenly balanced as to give rise to such doubt.  
38 U.S.C.A. § 5107(b) (West 2002).

As to the claim of service connection for grinding teeth/TMJ, 
the Board notes that service connection was previously denied 
for grinding teeth in an April 2004 rating determination.  In 
denying service connection, the RO indicated that the 
evidence regarding grinding teeth failed to show a disability 
for which compensation could be established.  Service 
connection was denied as grinding teeth was not considered an 
actually disabling condition.  

Evidence received subsequent to the April 2004 rating 
determination, as it relates to teeth grinding/TMJ, consists 
of the testimony of the Veteran at his September 2008 
hearing.  At the hearing, the Veteran reported that he did 
not grind his teeth prior to entering service.  He testified 
that it probably started in 1995.  The Veteran noted that he 
had braces placed on his teeth and stated that he started 
grinding his teeth after that.  The Veteran reported that he 
was given plastic inserts after having had his braces taken 
off in order to keep his teeth straight.  He noted that he 
had not received any treatment for his teeth following 
service.  The veteran reported that he was still grinding his 
teeth.  He indicated that his bottom teeth were half ground 
down.  He noted that no physician had stated to him that he 
had any kind of diagnosis, including TMJ related to his teeth 
grinding.  He testified that his teeth were very sensitive.  

The Veteran's testimony as to grinding his teeth during and 
following service is cumulative of information known at the 
time of the prior denial.  Moreover, there has been no 
evidence received that the Veteran currently has a dental 
condition for which service connection can be granted.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In addition, there has been no competent medical evidence 
received demonstrating any connection between the Veteran's 
inservice dental work/complaints and any current disability.  
The Veteran is not competent to render an opinion as to the 
etiology of any current disability which might be 
attributable to his inservice dental work.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Absent competent evidence of a dental condition for which 
service connection may be granted. or a demonstration of any 
current disability related to the Veteran's inservice dental 
treatment, the claim could not be substantiated.  
Accordingly, the petition to reopen must be denied.


ORDER


New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of a left 
eye injury is not reopened and the appeal is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for teeth grinding/TMJ 
is not reopened and the appeal is denied.


REMAND

With regard to the issue of an increased evaluation for 
residuals of a fracture of the right clavicle and post-
traumatic arthritis, the Veteran, at his September 2008 
hearing, indicated that his right shoulder disorder had 
increased in severity from the time of the last comprehensive 
VA examination performed in December 2005.  He requested that 
an additional VA examination be performed to determine the 
current severity of his right shoulder disorder.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

As to the claim for an increased evaluation for his tinea 
versicolor, the Veteran indicated that the results of the 
December 2005 VA examination did not accurately demonstrate 
the severity of his current skin condition.  Both he and his 
representative requested that the Veteran be afforded an 
additional VA examination to determine the severity of his 
service-connected tinea versicolor.  Based upon the Veteran's 
testimony and his request for an additional VA examination, 
the Board is of the opinion that the Veteran should be 
afforded an additional VA examination.  

As to the issues of service connection for hearing loss and 
tinnitus, the Board notes that while the Veteran was afforded 
a VA audiological evaluation in December 2005, the examiner 
indicated that the results were too unreliable to use in 
order to properly determine the Veteran's current hearing 
loss.  The examiner, while observing that the Veteran 
reported having tinnitus, did not render an opinion as to the 
etiology of the tinnitus and its relationship, if any, to 
service.  The Board notes that the Veteran had numerous years 
of exposure to aircraft noise in the performance of his 
duties as an aircraft maintenance specialist.  At his 
September 2008 hearing, both the Veteran and his 
representative requested another VA examination to determine 
the nature and etiology of any current hearing loss and 
tinnitus.  VA regulations provide that where "the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).  An additional VA examination is 
warranted.  

As to the issue of service connection for a foot disorder, 
the Board notes that although the Veteran was afforded a VA 
examination in December 2005, at which time the examiner 
indicated that the Veteran had a foot disorder of unknown 
etiology which was less likely as not caused by or as a 
result of his military service, she made reference only to 
the Veteran's treatment for plantar fasciitis in service.  
The Board notes that the Veteran was treated for several foot 
problems in service, including his plantar fasciitis.  These 
problems included a strained foot as a result of a motor 
vehicle accident in September 1983, pressure in his toes in 
January 1985, and a probable fractured toe in September 1988.

Based upon the additional inservice entries, the Board is of 
the opinion that the Veteran should be afforded an additional 
VA examination to determine the nature and etiology of any 
current foot disorder and its relationship, if any, to the 
Veteran's period of service, including injuries sustained in 
the automobile accident and the probable fracture of the toe.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
orthopedic examination to determine the 
severity of his service-connected 
residuals of a fractured right clavicle 
with traumatic arthritis.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder should be made 
available to the examiner.  The 
orthopedic examiner should report the 
ranges of motion in degrees, and whether 
there is any additional limitation of 
motion due to weakened movement, excess 
fatigability, incoordination, pain, or 
flare-ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination, pain, or 
flare-ups.

2.  Schedule the veteran for VA skin 
examination to determine the severity of 
his service-connected tinea versicolor.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner.  
The examiner is requested to render the 
following opinions:

What percentage of the Veteran's entire 
body is affected by the skin disorder and 
what percentage of the exposed areas of 
the body are affected by the skin 
disorder?

The examiner should also note the types 
of medications that have been required 
for the Veteran's skin condition in the 
year preceding the examination.  The 
examiner should also comment on whether 
the Veteran uses medications for his skin 
disorder and whether the manifestations 
of his skin disorder warrant constant or 
nearly constant use of his medication.

3.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current hearing loss 
and tinnitus.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that any current hearing loss or tinnitus 
is related to the Veteran's period of 
active service, to include as a result of 
exposure to aircraft noise when 
performing his duties as an aircraft 
maintenance specialist?  The examiner 
should provide a rationale for the 
opinion.

4.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current foot 
disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

The examiner should answer the following 
questions: Does the veteran have any 
current foot disorders?  If so, is it at 
least as likely as not (50 percent 
probability or greater) that any current 
foot disorder, to include any current toe 
disorders, is related to the veteran's 
period of active service, to include as a 
result of any injuries sustained in 
service, including the probable broken 
toe and any injuries sustained in the 
September 1983 automobile accident?  The 
examiner should provide a rationale for 
each opinion rendered.  

5.  If any of the claims are not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


